THE THIRTEENTH COURT OF APPEALS

                                      13-18-00465-CV


                                 Raymond Trent Peterek
                                           v.
                                  Melissa Jean Allison


                                  On appeal from the
                     County Court at Law of Aransas County, Texas
                            Trial Cause No. A-15-7029-FL


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant, although he is exempt

from payment due to his affidavit of inability to pay costs.

       We further order this decision certified below for observance.

October 18, 2018